UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2016 Item 1. Schedule of Investments. Tortoise Energy Independence Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2016 Shares Fair Value Common Stock - 97.7%(1) Oil and Gas Production - 97.7%(1) Canada - 3.4%(1) ARC Resources LTD. $ Cenovus Energy Inc. The Netherlands - 2.4%(1) Royal Dutch Shell plc (ADR) United Kingdom - 2.4%(1) BP p.l.c. (ADR) United States - 89.5%(1) Anadarko Petroleum Corporation(2) Antero Resources Corporation(2)(3) Cabot Oil & Gas Corporation(2) Carrizo Oil & Gas, Inc.(2)(3) Cimarex Energy Co.(2) Concho Resources Inc.(2)(3) Continental Resources, Inc.(2)(3) Devon Energy Corporation(2) Diamondback Energy, Inc.(2)(3) EOG Resources, Inc.(2) EQT Corporation(2) Gulfport Energy Corporation(2)(3) Laredo Petroleum, Inc.(3) 40 Memorial Resource Development Corp.(2)(3) Newfield Exploration Company(2)(3) Occidental Petroleum Corporation(2) Parsley Energy, Inc.(2)(3) Pioneer Natural Resources Company(2) Range Resources Corporation(2) Rice Energy Inc.(2)(3) RSP Permian, Inc.(2)(3) Whiting Petroleum Corporation(3) 27 Total Common Stock (Cost $243,814,293) Master Limited Partnerships and Related Companies - 28.2%(1) Crude Oil Pipelines - 9.8%(1) United States - 9.8%(1) Enbridge Energy Management, L.L.C.(4) Plains All American Pipeline, L.P. Rose Rock Midstream, L.P. Shell Midstream Partners, L.P. Tesoro Logistics LP Natural Gas/Natural Gas Liquids Pipelines - 6.7%(1) United States - 6.7%(1) Columbia Pipeline Partners LP Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT GP Holdings, LP EQT Midstream Partners, LP Tallgrass Energy Partners, LP Natural Gas Gathering/Processing - 5.9%(1) United States - 5.9%(1) Antero Midstream Partners LP DCP Midstream Partners, LP EnLink Midstream Partners, LP MPLX LP Rice Midstream Partners LP Western Gas Partners, LP Refined Product Pipelines - 5.8%(1) United States - 5.8%(1) Buckeye Partners, L.P. Magellan Midstream Partners, L.P. Phillips 66 Partners LP Valero Energy Partners LP Total Master Limited Partnerships and Related Companies (Cost $61,972,040) Preferred Stock - 1.5%(1) Natural Gas Gathering/Processing - 0.9%(1) United States - 0.9%(1) Targa Resources Corp., 9.500%(5) Oil and Gas Production - 0.6%(1) United States - 0.6%(1) Anadarko Petroleum Corporation, 7.500%, 06/07/2018 Total Preferred Stock (Cost $3,365,512) Warrants - 0.4%(1) Natural Gas Gathering/Processing - 0.4%(1) United States - 0.4%(1) Targa Resources Corp. - Series A, $18.88, 03/16/2023(3)(5) Targa Resources Corp. - Series B, $25.11, 03/16/2023(3)(5) Total Warrants (Cost $288,687) Short-Term Investment - 0.1%(1) United States Investment Company - 0.1%(1) Government & Agency Portfolio - Institutional Class, 0.29%(6) (Cost $119,006) Total Investments - 127.9%(1)(Cost $309,559,538) Total Value of Options Written (Premiums received $1,820,728) - (0.5)%(1) ) Other Assets and Liabilities - (0.2)%(1) ) Credit Facility Borrowings - (27.2)%(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $3,104,393, which represents 1.3% of net assets. Rate indicated is the current yield as of August 31, 2016. Tortoise Energy Independence Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) August 31, 2016 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation September 2016 Antero Resources Corporation September 2016 Cabot Oil & Gas Corporation September 2016 Carrizo Oil & Gas, Inc. September 2016 Cimarex Energy Co. September 2016 Concho Resources Inc. September 2016 Continental Resources, Inc. September 2016 Devon Energy Corporation September 2016 Diamondback Energy, Inc. September 2016 EOG Resources, Inc. September 2016 EOG Resources, Inc. September 2016 EQT Corporation September 2016 Gulfport Energy Corporation September 2016 Memorial Resource Development Corp. September 2016 Newfield Exploration Company September 2016 Occidental Petroleum Corporation September 2016 Parsley Energy, Inc. September 2016 Pioneer Natural Resources Company September 2016 Range Resources Corporation September 2016 Rice Energy Inc. September 2016 RSP Permian, Inc. September 2016 Total Value of Call Options Written (Premiums received $1,820,728) $ (1,168,738) Various inputs are used in determining the fair value of the Company’s investments and financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable assets and liabilities by level within the fair value hierarchy as of August 31, 2016.These assets and liabilities are measured on a recurring basis. Description Level 1 Level 2 Level 3 Total Assets Investments: Common Stock(a) $ $
